PER CURIAM.
Petitioner has asked us to review the decision of the First District Court of Appeal, reported at 354 So.2d. 951, alleging that it is in direct conflict with the decision of the Third District Court of Appeal in Randle Eastern Ambulance Service, Inc. v. Vasta, 345 So.2d 1084 (Fla. 3d DCA 1977). We recently quashed this latter decision. Randle-Eastern Ambulance Service, Inc. v. Vasta, 360 So.2d 68 (Fla.1978). The conflict of decisions having been dispelled, certiorari is denied.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.